DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (# US 2006/0219133) in view of Ozawa (# US 2005/0231574).
Sakamoto et al. discloses:
1. An inkjet ink (see Abstract) for printing comprising: 
Water ([0059]; [0086]); 
an aqueous organic solvent (water soluble organic solvent; [0059]-[0060]; [0088]); and 
colored resin particles ([0032]-[0034]), 
wherein the colored resin particles contain a urethane resin (see Abstract; [0026]) and a dye ([0034]), the dye containing at least one dye selected from the group consisting of an oil-soluble dye, a disperse dye, and a vat dye ([0034]), and 
the urethane resin has an acid value of 5 to 90 mgKOH/g (50 to 300 mgKOH/g; [0026]).
2. The inkjet ink for textile printing according to claim 1, wherein a mass ratio of a content of the urethane resin to a content of the dye is from 0.1 to 10 (see Examples).
3. The inkjet ink for textile printing according to claim 1, wherein a mass ratio of a content of the urethane resin to a content of the dye is from 0.2 to 10 (see Examples).
4. The inkjet ink for textile printing according to claim 1, wherein an average particle diameter of the colored resin particles is 200 nm or less (50 to 100 nm; [0019]).
5. The inkjet ink for textile printing according to claim 1, wherein the aqueous organic solvent contains tetraethylene glycol (tetraethylene glycol [0060]); .
6. The inkjet ink for textile printing according to claim 1, further comprising: a pigment ([0034]).
7. The inkjet ink for textile printing according to claim 1, further comprising: a crosslinking agent (binder resin; [0070]).
8. The inkjet ink for textile printing according to claim 1, further comprising: a wax ([0055]).
9. The inkjet ink for textile printing according to claim 1, wherein a content of the colored resin particles is 0.5 mass % to 30 mass % (1 to 40%; [0068]).
10. An ink set comprising, at least: 
a black ink (pigment black; [0037]); 
a yellow ink (pigment yellow; [0039]);  
a magenta ink (Pigment Red; [0037]); and 
a cyan ink (Piment Blue; [0037]), 
wherein at least one ink of the ink set is the inkjet ink for textile printing according to claim 1 (see Examples).
11. The ink set according to claim 10, wherein the black ink is an inkjet ink for textile printing containing Water ([0059]; [0086]); 
an aqueous organic solvent (water soluble organic solvent; [0059]-[0060]; [0088]); and 
colored resin particles ([0032]-[0034]), 
wherein the colored resin particles contain a urethane resin (see Abstract; [0026]) and a dye ([0034]), the dye containing at least one dye selected from the group consisting of an oil-soluble dye, a disperse dye, and a vat dye ([0034]), and 
the urethane resin has an acid value of 5 to 90 mgKOH/g (50 to 300 mgKOH/g; [0026]).
12. An ink cartridge filled with the inkjet ink for textile printing according to claim 1 (Printer PX-V600; [0129]).
13. An inkjet textile printing method comprising: directly printing the inkjet ink for textile printing according to claim 1 on a paper by an inkjet method ([0129]-[0153]).
15. The inkjet textile printing method according to claim 13, wherein the fabric is a fabric pretreated with an aqueous pretreatment liquid containing an aggregating agent (see Examples).
16. The inkjet textile printing method according to claim 13, further comprising: a heat treatment (see Examples).
Sakamoto et al. explicitly did not discloses:
1.  The printing medium is textile.
14. The inkjet textile printing method according to claim 13, wherein the fabric comprises at least one selected from cotton or polyester.
Ozawa teaches that to have the ink composition with excellent ejection stability and image with excellent preservability (see Abstract):
1. The printing medium is textile ([0359]).
14. The inkjet textile printing method according to claim 13, wherein the fabric comprises at least one selected from cotton or polyester.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the medium used in inkjet recording method of Sakamoto et al. by the aforementioned teaching of Ozawa in order to have the ink composition with excellent ejection stability and image with excellent preservability (see Abstract; [0357]-[0359]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (# US 2006/0219133) in view of Nagai et al. (# US 6688737).
Sakamoto et al. discloses:
17. A colored resin particle dispersion comprising (see Abstract): 
Water ([0059]; [0086]); 
an aqueous organic solvent (water soluble organic solvent; [0059]-[0060]; [0088]); and 
colored resin particles ([0032]-[0034]), 
wherein the colored resin particles contain a urethane resin (see Abstract; [0026]) and a dye ([0034]), the dye containing at least one dye selected from the group consisting of an oil-soluble dye, a disperse dye, and a vat dye ([0034]), and 
the urethane resin has an acid value of 5 to 90 mgKOH/g (50 to 300 mgKOH/g; [0026]);
Sakamoto et al. explicitly didn’t discloses:
At least one dye selected from the group consisting of an oil-soluble dye, a disperse dye, and a vat dye is a compound represented by the following Formula (M-A), 

    PNG
    media_image1.png
    259
    893
    media_image1.png
    Greyscale

wherein, in the Formula (M-A), R1 to R20 each independently represent a hydrogen atom or a substituent.
Nagai et al. teaches to have high quality printed image
At least one dye selected from the group consisting of an oil-soluble dye, a disperse dye, and a vat dye is a compound represented by the following Formula (M-A) (see Table: 2-4).

    PNG
    media_image2.png
    399
    533
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the medium used in inkjet recording method of Sakamoto et al. by the aforementioned teaching of Nagai et al. in order to have the high quality printed image.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Kawakami et al. (# US 2010/0091055) discloses the printing ink composition contains an aqueous dye (see Abstract; [0064]-[0113)); an aqueous organic solvent ([0047]-[0063]); and water (see Abstract; [0012]; [0037]), a content of the aqueous dye with respect to a total amount of the printing ink composition is 10% by mass or more (0.5% to 30%; [0113]).
(2) Kaneko et al. (# US 2011/0003241) discloses a resin including (i) a main chain portion containing a nitrogen atom, (ii) a group X that has a functional group having a pKa of 14 or less and is bonded to a nitrogen atom present in the main chain portion, and (iii) an oligomer chain or polymer chain Y having a number average molecular weight of from 500 to 1,000,000 in a side chain (see Abstract).
(3) Breton et al. (# US 2015/0361285) discloses an aqueous ink composition including water, co-solvent, pigment, polymer latex and humectant (see Abstract).
(4) Fujii et al. (# US 2015/0329731) discloses an ink for inkjet recording comprises water, water-soluble organic solvent, a pigment, and resin particle (see Abstract).
(5) Kido et al. (# US 2018/0127610) discloses an aqueous ink composition including water, plurality of organic solvents, coloring material, and resin particle (see Abstract).
(6) Ikoshi et al. (# US 2009/0202723) discloses an inkjet ink composition (see Abstract) comprising carbon black ([0092]-[0093]); polyurethane ([0077]; [0114]); water ([0066]) and solvent (see Table: 2).

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853